DETAILED ACTION
	Claims 1-9 were rejected in Office Action mailed 05/11/2022.
Applicant filed a response 08/10/2022, amended claims 1 and 3, and cancelled claims 2 and 4-6. 	
Claims 1, 3, and 7-9 are pending. 
Claims 1, 3, and 7-9 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Motoki et al. (US 2005/0092234 A1; hereinafter Motoki).

Regarding claim 1, Motoki teaches GaN substrates (i.e., group III nitride substrate) (Motoki, [0086]; claim 25) comprising,
three different regions H (i.e., second region), Z (i.e., first region) and Y (i.e., third region) (Motoki, [0086]);
wherein the top and bottom surfaces of the freestanding GaN substrates obtained are further polished (i.e., polished surface) (Motoki, [0103]; [0168]; [0235]; claim 8);
wherein the impurity concentrations in each of the H and Z regions of the polished GaN sample wafers include 1016-1020 cm-3 oxygen, 1016-1020 cm-3 silicon, and less than or equal to 1017 cm-3 arsenic (i.e., second region having a second impurity concentration lower than the first impurity concentration) (Motoki, [0235]; Table 6);
wherein the parts (Z,Y) have very low dislocation density of 104 cm-2 to 105 cm-2 (i.e., first dislocation density of the first region) and on the contrary, the part (H) has high dislocation density of 106 cm-2 to 109 cm-2 (i.e., second dislocation density of the second region; the second dislocation density is higher than the first dislocation density) (Motoki, [0183]; [0201]);
wherein the impurity concentration of the H region (i.e., second region) includes 1016-1020 cm-3 oxygen, and the impurity concentration of the Y region (i.e., third region) includes less than 1018 cm-3 oxygen (i.e., third impurity concentration lower than the second impurity concentration) (Motoki, [0235]; Table 6), wherein low resistivity is caused by doping oxygen in H, whereas the C-plane Y region rejects oxygen (Motoki, [0024]);
wherein the protrusions extending from the facets above the seed make the regions (H), making accompanying low dislocation single crystal regions (Z) as parts of the GaN blanket around the seeds, and producing an extra low dislocation single crystal region (Y) (i.e., GaN blanket around the second region comprises the first region circumferentially around the second region, and the third region circumferentially around the first and second regions; thus, the first and third regions are alternately arranged circumferentially around the second region in a plurality) (Motoki, [0127]; Fig. 5(5); Fig. 6).

Given that Motoki teaches wherein the impurity concentrations in each of the H  and Z regions of the polished GaN sample wafers include 1016-1020 cm-3 oxygen, 1016-1020 cm-3 silicon, and less than or equal to 1017 cm-3 arsenic (Motoki, [0235]; Table 6), it is clear that the range of the impurity concentration of the H region (i.e., second region) includes impurity concentrations lower than the impurity concentrations within the range of the impurity concentration of the Z region (i.e., first region), i.e., second impurity concentration lower than the first impurity concentration, as presently claimed. For instance, the H region may contain 1016 cm-3 oxygen, 1016 cm-3 silicon, and no arsenic, while the Z region may contain 1020 cm-3 oxygen, 1020 cm-3 silicon, and 1017 cm-3 arsenic (i.e., the H region has a lower impurity concentration than the Z region).
As set forth in MPEP 2144.05, in the case where the claimed range first impurity concentration, second impurity concentration and third impurity concentration “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	

Regarding claim 3, Motoki further teaches wherein low dislocation single crystal regions (Z) are produced on the non-seeded undersubstrate around the region (H) (Motoki, [0201]), wherein a GaN crystal blanket on a non-seed part of the undersubstrate is grown, making reverse-conical pits composed of slanting facets (i.e., the reverse conical pit shape is formed by the facets of the Z region; the width of the Z region narrows toward the H region) (Motoki, [0127]; Fig. 5(5); Fig. 6).

Regarding claim 7, Motoki further teaches wherein the Z region comprises oxygen and silicon impurities (Motoki, [0235]; Table 6).

Regarding claim 8, Motoki further teaches wherein the impurity concentration of oxygen in the Z region 1016-1020 cm-3 (Motoki, [0235]; Table 6). 
As set forth in MPEP 2144.05, in the case where the claimed oxygen concentration range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Motoki, as applied to claim 1, further in view of Horii et al. (JP 2010037185 A; hereinafter Horii).
	The Examiner has provided a machine translation of JP 2010037185 A. The citations of the prior art in this rejection refer to the machine translation.
	
Regarding claim 9, Motoki does not explicitly disclose a device comprising the group-III nitride substrate according to claim 1, and a device structure formed on the group-III nitride substrate, as presently claimed.
With respect to the difference, Horii teaches a GaN crystal substrate 20p (i.e., group III nitride substrate) comprising a main surface 20m , wherein the main surface 20m is (0001) surface (i.e., C-plane surface) (Horii, page 2, “(Embodiment 1)”, paragraphs 2-3), wherein the GaN crystal substrate 20p includes a low dislocation density crystal region 20k (i.e., first region) and a high dislocation density crystal region 20h (i.e., second region), wherein the GaN crystal substrate 20p reduces the dislocation density in regions other than the high dislocation density crystal region 20h by collecting dislocations in the crystal in crystal region 20h (Horii, page 4, paragraph 1), wherein the facet growth crystal region 20kf is likely to receive impurities such as oxygen (Horii, page 6, paragraph 3);
and wherein a semiconductor device 80c (i.e., device) includes at least one group III nitride semiconductor epitaxial layer 70 (i.e., device structure) on one main surface 20m of a GaN crystal substrate 20p (i.e., the group-III nitride substrate) (Horii, page 12, paragraph 3; page 6, paragraph 3). 
Horii is analogous art, as Horii is drawn to GaN crystal substrate 20p (i.e., group III nitride substrate) (Horii, page 2, “(Embodiment 1)”, paragraphs 2-3) comprising a low dislocation density crystal region 20k (i.e., first region) and a high dislocation density crystal region 20h (i.e., second region) (Horii, page 4, paragraph 1).
In light of the disclosure of forming a semiconductor device on a GaN crystal substrate taught in Horii, it therefore would have been obvious to one of ordinary skill in the art to use the GaN substrate of Motoki in the semiconductor device of Horii, and thereby arrive at the claimed invention.

Response to Amendment
In response to the amendments, regarding “a third region having a third impurity concentration…” and “wherein the first region and the third region…” recited in claim 1, it is agreed that the previous 35 U.S.C. 103 rejections over Motoki et al. (US 2005/0092234 A1; hereinafter Motoki) in view of Horii et al. (JP 2010037185 A; hereinafter Horii) would not meet the present claims. Therefore, the previous 35 U.S.C. 103 rejections over Motoki, and Motoki, as applied to claim 1, further in view of Horii, are withdrawn from the record. However, the amendments necessitate new sets of 35 U.S.C. rejections over Motoki in view of Horii, as set forth above. 

Applicant primarily argues:
“Amended claim 1 recites, from claim 6, "the first region and the third region are alternately arranged circumferentially in a plurality around the second region." This is depicted, for example, in Fig. 7 of the application, in which the first region 
(11) and the third region (13) are alternately arranged circumferentially in a plurality around the second region (12). 

Thus, the second region (12) is a center region, and the first regions (11) and third regions (13) are "alternately arranged circumferentially in a plurality around the second region" (12), like flower pedals. 

Motoki, on the other hand, teaches only that the regions (Z) are circumferentially arranged around the region (H), and that the regions (Y) are arranged outside of the regions (Z) as background regions, as shown in Fig. 6 of Motoki […]

Motoki teaches that the region (H) is surrounded by only one type of region (Z), and the region (Y) does not contact the region (H). See Fig. 6. A person having ordinary skill in the art would recognize that Motoki's region (Y) does not 
correspond with the third region (13) of claim 1. Thus, Motoki fails to teach or suggest the third region (13) of claim 1.

As a result, the reference fails to disclose or suggest a group-III nitride substrate, "wherein the first region and the third region are alternately arranged 
circumferentially in a plurality around the second region", as recited in amended claim 1.

Therefore, claim 1, as a whole, would not have been obvious over the reference.”
Remarks, p. 4-6
The examiner respectfully traverses as follows:
	Claim 1 recites:
“A group-III nitride substrate, comprising a first region having a first impurity concentration in a polished surface; a second region having a second impurity concentration lower than the first impurity concentration in the polished surface; and a third region having a third impurity concentration lower than the second impurity concentration, wherein the first region and the third region are alternately arranged circumferentially in a plurality around the second region, and wherein a first dislocation density of the first region is lower than a second dislocation density of the second region.”

Firstly, it is noted that claim 1 does not recite wherein the first regions and third regions are arranged like flower petals, or wherein the third region contacts the second region. Thus, claim 1 does not exclude other arrangements of the first region, the second region, and the third region, such as wherein the third region is not in direct contact with the second region or wherein the first region is arranged circumferentially around the second region and the third region is arranged circumferentially around the first region and second region as taught by Motoki, set forth above on page 4.
Secondly, the fact remains that Motoki discloses wherein the protrusions extending from the facets above the seed make the regions (H) (i.e., second regions), making accompanying low dislocation single crystal regions (Z) (i.e., first regions) as parts of the GaN blanket around the seeds, and producing an extra low dislocation single crystal region (Y) (i.e., third region; GaN blanket around H, the second region, comprises Z, the first region, circumferentially around H, the second region, and Y, the third region, circumferentially around Z and H, the first and second regions; thus, the first and third regions are alternately arranged circumferentially around the second region; in a plurality, or two or more regions, alternately arranged circumferentially around the second region) (Motoki, [0127]; Fig. 5(5); Fig. 6), as set forth on pages 3-5 above. Therefore, it is the examiner’s position that Motoki, and Motoki in view of Horii, meet the present claims as set forth above on pages 3-7, absent evidence to the contrary. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732        
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                         11/23/22